— In a negligence action to recover damages, inter alia, for wrongful death, defendants appeal from an order of the Supreme Court, Kings County (Morton, J.), dated April 1,1982, which denied their motion to dismiss the complaint as to William Nieves, on the grounds (1) that the court lacked jurisdiction over the person of that defendant and (2) that the Statute of Limitations had run as to him. Order affirmed, with $50 costs and disbursements. Special Term properly held that on the facts presented, it was proper to provide, pursuant to CPLR 308 (subd 5), for service of process by mailing a copy thereof by regular mail to defendant Nieves at his last known address and by sending a copy to a liability insurance company by certified mail return receipt requested, where other means of service were “impracticable” (see Dobkin v Chapman, 21 NY2d 490). There was no need for a showing of prior attempts at service upon that defendant, nor was “ ‘due diligence’ ” on the part of the plaintiff required (see Liebeskind v Liebeskind, 86 AD2d 207, 210). Titone, J. P., Thompson, Rubin and Boyers, JJ., concur.